254 F.2d 390
In re J. RAY McDERMOTT & CO., Inc.
No. 17191.
United States Court of Appeals Fifth Circuit.
April 23, 1958.

Warren M. Faris, Faris, Leake & Emmett, New Orleans, La., for petitioner.
Chaffe, McCall, Phillips, Burke & Hopkins, New Orleans, La., and Hall & Conger, Shreveport, La., for respondent.
Before HUTCHESON, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
Recognizing in its petition for leave to file that where an appeal lies a petition for mandamus cannot be made to serve its purpose, applicant, as a ground for granting leave to file it, alleges that the order from which it seeks relief is not appealable, citing 28 U.S.C.A. Sec. 1292.


2
Opponents of the petition put forward as their first counter proposition that 'mandamus is improper because the district judge's decision is appealable', citing in support A. C. Dodge, Inc., v. J. M. Carras, Inc., 2 Cir., 218 F.2d 911.


3
Other cases having bearing on the point are Schoenamsgruber v. Hamburg-American Line, 294 U.S. 454, 55 S. Ct. 475, 79 L. Ed. 989; Stark v. Texas Co., 5 Cir., 88 F.2d 182; Postal S.S. Co. v. International Freighting Corp., 5 Cir., 133 F.2d 10; Hedger Transp.  Corp. v. Gallotta, 2 Cir., 145 F.2d 870; George J. Waldie Towing Co. v. Ricca, 2 Cir., 227 F.2d 900; In re Wills Lines, 2 Cir., 227 F.2d 509; St. Louis Shipbuilding & Steel Co. v. Petroleum Barge Co., 8 Cir., 249 F.2d 905, 907; Cummings v. Redeeriaktieb Trans-Atlantic, 3 Cir., 242 F.2d 275, 276; United States v. The Lake George, 3 Cir., 224 F.2d 117, 118; Emerick v. Lambert, 6 Cir., 187 F.2d 786, 788; The Helen L., 9 Cir., 109 F.2d 884; Diacon-Zadeh v. Denizyollari, 3 Cir., 196 F.2d 491.


4
In the light of these cases, which to say the least show that the matter is not free from doubt, we cannot at this time accept as correct petitioner's predicate for the leave it seeks.  The petition for leave is therefore denied without prejudice to the right of the applicant to renew it if and when it has wihout avail sought relief by appeal.